Case 19-14334-JDW          Doc 10     Filed 11/06/19 Entered 11/06/19 15:50:36               Desc Main
                                     Document      Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

IN RE:                                          *       CHAPTER 13

RICHARD VINCENT CRAIG                           *       CASE NO. 19-14334-JDW
EMILY BETH CRAIG
     Debtors.                                   *

                               OBJECTION TO CONFIRMATION

         Now comes Creditor, CARVANA, LLC, by and through its attorneys, Kent McPhail &

Associates, LLC, and objects to confirmation of the Debtor's proposed plan and in support thereof

states as follows:

         1. Creditor is a secured creditor in the above referenced Chapter 13 proceeding. The Debtor

financed the purchase of a 2012 GMC CANYON EXTENDED CAB through Creditor.

         2. Creditor objects to the plan to the extent that the plan lists creditor incorrectly.

         WHEREFORE, Creditor prays for an Order denying confirmation, along with such further

relief as the Court may deem proper.




                                                /s/ KENT D. MCPHAIL
                                                KENT D. MCPHAIL
                                                MS BAR NO. 2800


Of Counsel:
Kent McPhail & Associates, LLC
P.O. Box 870
Mobile, AL 36601
(251) 438-2333
kent@kmcphail.law
Case 19-14334-JDW        Doc 10    Filed 11/06/19 Entered 11/06/19 15:50:36            Desc Main
                                  Document      Page 2 of 2




                                  CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing instrument was served this 6th day of November
2019, to the parties listed below by the service method indicated:

U.S. MAIL FIRST CLASS POSTAGE PREPAID
RICHARD VINCENT CRAIG
EMILY BETH CRAIG
8005 SHADY LN
OLIVE BRANCH MS 38654

ECF FILING NOTIFICATION
JIMMY E. MCELROY
ATTORNEY FOR DEBTOR
mcelroylawms@hotmail.com

ECF FILING NOTIFICATION
LOCKE D. BARKLEY
TRUSTEE
sbeasley@barkley13.com

ECF FILING NOTIFICATION
UNITED STATES TRUSTEE
USTPRegion05.AB.ECF@usdoj.gov

                                                            /s/ KENT D. MCPHAIL
                                                            KENT D. MCPHAIL
